Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Line 2, “the electronic devices” should be changed to “electronic device” to provide proper antecedent basis for claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2018/0358699).
Regarding claim 1, Li discloses in Figures 2 and 6, an electronic device, comprising: 
a metal frame (62, Fig. 6), wherein: the metal frame includes a first side;
the first side separated by two first gaps (02, 03, Fig. 2); the three metal segments include a first metal segment (12, Fig. 2); and the first metal segment (12) is used to realize a first antenna (100) wherein an operating frequency band of the first antenna at least includes 5 GHz (see par. 0046) to enable the electronic device to support a fifth-generation mobile communication network.
Regarding claim 2, as applied to claim 1, Li discloses in Figure 2, 
wherein: the two first gaps (02, 03) in the first side of the metal frame are configured symmetrically about a middle vertical line of the first side of the metal frame.
Regarding claim 3, as applied to claim 1, Li discloses in Figure 6, 
wherein: the first side of the metal frame (61) is located at a top of the electronic device or at a bottom of the electronic device; and/or
 the metal frame includes a second side parallel to the first side, the second side of the metal frame includes two second gaps, and the two second gaps in the second side of the metal frame are configured symmetrically about a middle vertical line of the second side of the metal frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2020/0058992) in view of Li et al (US 2018/0358699).
Regarding claim 4, Wu discloses in Figures 1, an electronic device, comprising: 
a metal frame, wherein: the metal frame includes a first side (1011); the first side (1011) includes three metal segments separated by two first gaps (S1, S2); 
the three metal segments include a first metal segment (111); and
the first metal segment (111) is used to realize a first antenna (11) wherein an operating frequency band of the first antenna to enable the electronic device to support a mobile communication network;
wherein: the two first gaps (S1, S2) in the first side (1011) of the metal frame are configured symmetrically about a middle vertical line of the first side of the metal frame;
wherein: the first side (1011) of the metal frame is located at a top of the electronic device or at a bottom of the electronic device; and/or the metal frame includes a second side (1012) parallel to the first side, the second side (1012) of the metal frame includes two second gaps (S3, S4), and the two second gaps (S3, S4) in the second side of the metal frame are configured symmetrically about a middle vertical line of the second side of the metal frame;
wherein: the two first gaps (S1, S2) in the first side (1011) of the metal frame and the two second gaps (S3, S4) in the second side (1012) of the metal frame are configured symmetrically.
Wu does not disclose operating frequency band of the first antenna at least includes 5 GHz to support a fifth-generation mobile communication network.
Li discloses in Figure 2 and par. 0046, the operating frequency band of the first antenna (100) at least includes 5 GHz to support a fifth-generation mobile communication network.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the first antenna of Wu with the first antenna as taught by Li to enable the electronic device to support a fifth-generation mobile communication network. Therefore, to employ having the first antenna as claimed invention would have been obvious to person skill in the art.
Regarding claim 5, as applied to claim 3, Wu discloses in Figures 7 and 10, 
wherein: the first antenna (11), enabling the electronic device to support the fifth-generation mobile communication network, is one of four antennas (11, 12, 14 and 15) in the electronic device supporting the fifth- generation mobile communication network.
Regarding claim 6, as applied to claim 3, Wu discloses in Figures 7 and 10, wherein:
 the metal frame is used to realize at least one antenna, the at least one antenna including the first antenna (11) realized by the first metal segment and 
further including three other antennas (12, 14, 15) in the electronic device supporting the fifth-generation mobile communication network.
Regarding claim 7, as applied to claim 6, Li discloses in Figure 2, wherein:
the operating frequency band of the first antenna (100) enables the electronic device to support at least two generations of mobile communication networks (5GHz and GPS, see par. 0046), wherein the at least two generations of mobile communication networks include the fifth-generation mobile communication network; or
 the operating frequency band of the first antenna is 0.6 GHz- 5 GHz, wherein the operating frequency band of the first antenna enables the electronic device to at least support the fifth-generation mobile communication network. 
Regarding claim 8, as applied to claim 6, Li discloses in par. 0037, the at least one antenna realized through the metal frame including at least five antennas (N+1 gaps form N antennas, see par. 0037, wherein N is an integer and N feeding branch circuits and not less than 3, see par. 0033). 
Regarding claim 9, as applied to claim 3, Li discloses in Figure 2, wherein: the three metal segments of the first side in the metal frame are used to realize three antennas (100, 200, 300);
the three antennas in the first side include the first antenna (100); 
an operating frequency band of each of the three antennas (100, 200, 300) in the first side enables the electronic device to support at least two communication networks (see pars. 0046-0048); and
at least two antennas (100, 300) of the three antennas in the first side support the at least two communication networks including the fifth-generation mobile communication network (see par. 0046 and par. 0048). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2018/0358699) in view of Wu et al (US 2020/0058992) and further in view of Sakong et al (US 2018/0026361).
Regarding claim 10, as applied to claim 9, Li discloses in Figure 5, 
wherein: the first antenna (100) includes a feeding point (111);
the feeding point is connected to an antenna feeding network (112) supporting at least two communication networks;
the at least two communication networks supported by the antenna feeding network include the fifth-generation mobile communication network; and the antenna feeding network (112).
Li does not disclose the feeding network being a variable-capacitor-switch-combination circuit. 
Sakong discloses in Figure 7d, the feeding network (T1) being a variable-capacitor-switch-combination circuit. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the feeding network of Li with the feeding network as taught by Sakong to provide impedance matching for the antenna. Therefore, to employ having the feeding network as claimed invention would have been obvious to person skill in the art.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845